PER 'CURIAM.
This is an appeal from a judgment entered in the municipal court of the city of Sioux Falls and from the order denying defendant’s motion for a new trial entered on the 8th day of September, 1930. The time for serving appellant’s brief herein has been extended by stipulation of counsel from time to time until the 10th day of July, 1931. Since said time no steps in the prosecution of said appeal have 'been taken, and no further time for filing brief -having been asked or obtained, pursuant to rule 5 of this court, said appeal is deemed to be abandoned, and the judgment and order appealed from is affirmed.